ORDER
The Court having considered the favorable recommendation of the State Board of Law Examiners and the exceptions of the Character Committee of the Eighth Judicial Circuit, and
The Court having ordered that a hearing be held to allow the Character Committee to show cause why the recommendation of the Board should be rejected and to allow the applicant, Robert C., to show cause why the Board’s recommendation should not be rejected, and
The Court having conducted a hearing and having made an independent evaluation of the applicant’s present moral character based upon the records made by the Character Committee and the Board, Rule 4c of the Rules Governing Admission to the Bar of Maryland; In Re Application of *678Allan S., 282 Md. 683, 691, 387 A.2d 271 (1978), and having considered the fact that the burden rests at all times upon the applicant to prove his good moral character, In Re Application of G.L.S., 292 Md. 378, 398, 439 A.2d 1107 (1982), and,
The Court having concluded that Robert C. has established present good moral character and fitness to be admitted to the Bar of this State, it is this 12th day of April, 1985.
ORDERED, by the Court of Appeals of Maryland, that Robert C. be admitted to the Bar of Maryland upon taking the oath prescribed by the statute, subject only to the filing of an updating oath as to character information.